United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________
Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2199
Issued: June 28, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 27, 2010 appellant, through his attorney, filed a timely appeal from the
July 16, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
terminated his compensation under 5 U.S.C. § 8106(c)(2) for refusing an offer of suitable work.1
The Board has duly considered the matter and finds that the termination must be
reversed. A partially disabled employee who refuses to seek suitable work, or refuses or neglects
to work after suitable work is offered to, procured by or secured for him is not entitled to
compensation.2
On November 13, 2009 OWCP gave appellant 15 additional days to accept the offered
position and arrange for a report date. Appellant accepted the offered position on November 24,
2009: “I will except the job offer -- for better or worse. I would like to start -- Jan-4-2010.
1

In 1974 appellant filed a claim alleging that his back and leg pain was a result of lifting patients in the
performance of duty. OWCP accepted his claim for mid-back pain, bulging lumbosacral disc and degenerative
arthritis at the L5-S2 level. On the prior appeal, the Board reversed the termination of appellant’s compensation.
The Board found an unresolved conflict in medical opinion. Docket No. 08-690 (issued March 16, 2009).
2

5 U.S.C. § 8106(c)(2).

Please provide details if this accepted.” The employing establishment acknowledged to OWCP
that it had received the letter, but it gave appellant no response. Noting that appellant had failed
to make arrangements to report to work, OWCP terminated compensation on January 14, 2010.
OWCP’s hearing representative affirmed on July 16, 2010.
The Board has held that without a specific date and time to report to work, a claimant’s
absence from the employing establishment cannot be viewed as a refusal or neglect to work after
suitable work was offered to, procured by or secured for him.3 As it appears the employing
establishment made no effort to arrange for a report date and time following appellant’s
November 24, 2009 acceptance, the Board finds that OWCP improperly terminated
compensation. Appellant’s response was not a conditional or ambivalent acceptance.4 His was
an unequivocal acceptance with a suggested start date the employing establishment never
confirmed. Without an established date and time to report to work, the record on appeal does not
support OWCP’s finding of refusal.

3

Susan M. Spooner, Docket No. 96-833 (issued October 19, 1998); see Judith A. Boyle, Docket No. 99-533
(issued November 23, 1999) (as there was no evidence that the claimant refused the offered position or that she
refused to report to work at a time set by the employing establishment, the Board found that OWCP failed to meet
its burden of proof to establish that the claimant refused an offer of suitable work); Katherine Bocko, Docket No.
97-77 (issued December 28, 1998) (as the claimant had stated she would accept the position, the Board found that
before OWCP could terminate compensation for refusing suitable work, it would have to wait until she did not
appear to work at the offered position on the date set by the employing establishment or until she abandoned the
position shortly after taking it).
4

Diane M. Clark, Docket No. 98-1348 (issued June 2, 1999) (condition and ambivalent responses to OWCP’s
notices held insufficient to show that the claimant did not refuse an offer of suitable work).

2

IT IS HEREBY ORDERED THAT the July 16, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

